                                                                                             USDC SDNY
                                                                                             DOCUMENT
FONG & WONG, P. C.                                                                           ELECTRONICALLY FILED
                                                                                             DOC #:
ATTORNEYS AT LAW                                                                             DATE FILED: 11/26/2019
254 CANAL STREET, SUITE 2002, NEW YORK, NEW YORK 10013
                                                                                                        (212) 966-6668
*ADMITTED TO NEW YORK & NEW JERSEY                                                                      (212) 334-6759 (FAX)

EDMOND J. FONG, ESQ.
ROBERT W. WONG, ESQ.*
DAVID B. HOROWITZ, ESQ.




                                                         November 25, 2019
                                                   The December 3, 2019, 10:30 a.m. initial conference is adjourned until
        VIA ECF                                    December 17, 2019, at 10:30 a.m. The parties shall file their joint
                                                   conference materials at least 7 days in advance. The joint letter, as the
        Hon. Lorna G. Schofield, District Judge    Order at Dkt. No. 42 provides, must address the status of the four non-
        Thurgood Marshall United States Courthouse appearing Defendants and one Defendant for whom a summons was
                                                   not issued.
        40 Foley Square, Courtroom 1106
        New York, New York 10007                          Dated: November 26, 2019
                                                                  New York, New York
                Re:       Request to Adjourn Conference
                          Huang et. al. v. Shanghai City Corp. et.al., 19-cv-07702


        Honorable Judge Schofield:

               I represent Defendants and I write to request an adjournment of the initial pretrial
        conference from December 3 to December 17, 18 or 19, 2019. This office was first retained by
        Defendants in this action on November 13, 2019. Our office appeared and filed an answer on
        November 18, 2019. On November 19 I emailed Mr. Troy to arrange a conference to discuss the
        upcoming conference then scheduled for November 26 – and requested that Mr. Troy forward a
        proposed discovery schedule. At that time, it was my intention and hope to be ready to proceed
        with the initial pretrial conference on November 26. However, I did not hear back from Mr.
        Troy’s office.

                On November 22, I received the Court’s Order (Doc 42) adjourning the initial pretrial
        conference from November 26 to December 3, 2019. I will be in Israel and the West Bank from
        November 28 to December 13, 2019. I am traveling with an organization known as Encounter in
        the West Bank December 2 – 5 and then visiting children and grandchildren in Israel until
        December 12 when I return to New York. My Synagogue in conjunction with Encounter have
        been planning the Encounter trip for over six months – long before Plaintiffs commenced this
        action. I was required to apply for approval, read various background material and attend several
        meetings in addition to advancing the cost of the trip. The purpose of the Encounter trip to the
        West Bank is to listen, learn and report back to our community concerning the complicated
        issues.

               On November 22 I emailed Mr. Troy and requested his consent to adjourn the December
        3 conference to Dec. 17, 18 or 19, 2019 because I will not be available to attend the conference

                                                            1
on December 3 due to pre-existing travel plans from November 28 to December 13. As of this
time, Mr. Troy has not responded to my request for an adjournment. I have not previously
requested an adjournment in this matter. A proposed discovery schedule is due tomorrow and no
discovery dates have been set at this time.

       I have been the lead defense counsel participating in all aspects of the related litigation in
the Eastern District and Southern District and most appropriate attorney to attend the conference
with the court. Therefore, I respectfully request the court to adjourn the initial pretrial
conference from December 3 to December 17, 18 or 19, 2019 so that I can participate in the
conference.



                                              Sincerely,
                                              Fong & Wong, PC

                                              /s/ David B. Horowitz
                                              By: David B. Horowitz, Esq. (1890)
                                              Attorneys for Defendants




                                                  2
